 In the Matter of THE OHIO OIL COMPANYandINTERNATIONAL UNIONOF OPERATINGENGINEERS, A. F. L.Case No. -14-R-1055--Decided February 5, 19415Mr. William K. Tell,of Findlay, Ohio, for the Company.Mr. H. C. Scheppel,of Carlyle, Ill., for the A. F. L.Mr. K. W. Walker,of Robinson, Ill., for the C. 1. 0.Mr. Sidney Grossman,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, A.-F. L., herein called the A. F. L., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Ohio Oil Company, Robinson, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Harry G. Carlson, TrialExaminer.Said hearing was held at Robinson, Illinois, on December11, 1944.The Company, the A. F. L., and the Oil Workers Inter-national Union, C. I. 0., herein called the C. I. 0., appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's -rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Ohio Oil Company, an Ohio corporation, is engaged in theproduction and processing of petroleum and petroleum products, invarious parts of the United States, including the operation of a re-finery at Robinson, Illinois, with which this proceedingis concerned.During the year 1943, the Company purchasedmaterialsand equip-60 N. L.R. B., No. 81.418 THE OHIO OIL COMPANY419ment for its use at the Robinson refinery in excess of $200,000 invalue, of which 50 percent was secured from sources outside the Stateof Illinois.During the same period, the Company produced at itsRobinson refinery finished petroleum products in excess of $5,000,000in value, of which 50 percent was shipped to points outside the Stateof Illinois.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.OilWorkers International Union, affiliated with the Congress ofIndustrialOrganizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 7, 1944, the A. F. L. addressed a letter to the Companywherein it stated that it represented a majority of the Company's em-ployees at the Robinson refinery and requested that contract negotia-tions be entered into.By letter dated August 21, 1944, the Companyrefused to grant recognition to the A. F. L. as the bargaining repre-sentative of its employees until the A. F. L. had been certified by theBoard in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the A. F. L. and the C. I. O. -represent asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe A. F. L. requests a unit comprised of all employees of theCompany's refinery at Robinson, Illinois, including the water welltender at the water pump station near Palestine, Illinois, but exclud-1 The Field Examiner reportedthat the A. F. L. submitted134 authorization cardsrepresenting the names of employees appearingon the Company's pay roll of September15, 1944, that the cardsbore dates between Mayand September1944, and that there are293 employees in the alleged appropriateunitHe further reported that the C. I. O.submitted 104 application cards representing the names of employees appearing on the payroll above referredto, and that 103 cardsbore datesbetween January and October 1944,and 1 was undated.Forty-nine names appeared on cards submittedby both the A. F. L.and the C. I. O. In the course of the hearing,the C.I.O. submitted 6 additional authori-zations that bore dates in November and December 1944. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDing plant-protection employees, office and clerical employees, foremen,assistant foremen, and_ all other supervisory employees.The Com-pany and the C. I. 0. are in agreement' as to the general compositionof the unit.The parties, however, dispute the inclusion or exclusionof the specific categories discussed below.Water well tender:While the Company takes no definite positionwith respect to the water well tender, the A. F. L. would include, andthe C. I. 0. would exclude, him. The Company operates a waterpump at Palestine, Illinois, approximately 5 miles from the refinery,through which it secures its water supply.The water well tender,who is responsible for the efficient operation of the pump, resides in acompany-owned house nearby.Because of the isolated nature of hisposition, he receives his salary monthly, is directly responsible to theplant superintendent, and is not required to punch a time card at therefinery gate.However, the record discloses that his classificationappears on the same pay roll as other field employees at the refinery,that his earnings are substantially commensurate with the wagerates of other field employees, and that his work is directly relatedto the operation of the plant in that it is his responsibility to adjustthe pumps to insure an adequate flow of water through the plant.Moreover, employees who normally work in the refinery relieve himat regular scheduled intervals.We shall include the water welltender in the unit.Oil tester in the barrel- house:Both the C. I. 0. and the A. F. L.would exclude, and the Company would include, the oil tester.Therecord discloses that the oil tester is an hourly paid employee whoworks in the barrel house in collaboration with the compounders.Hisduties, in substance, are concerned with making routine physical testson blended lubricating oils and raw materials.Contrary to the posi-tion taken by the A. F. L., there is no evidence that he possesses super-visory functions within our customary definition. ,Since he is em-ployed under the same working conditions as other employees in theplant, we shall include him.Refinery mechanical engineers, refinery chemical engineers, andthe chemist:Both the C. I. 0. and the A. F. L. would exclude, andthe Company would include, these employees.The record, disclosesthat the five mechanical engineers in the Company's employ are en-gaged in designing, estimating, construction, inspection, and mainte-nance and repair of refinery equipment; that the two chemical engi--neers perform highly skilled technical work in connection with re-search, development and control of processing operations; and that,the chemist performs the-more advanced chemical and physical testson raw materials and finished products. They are salaried employees,receive a higher rate of pay than the average operating employee in. THE OHIO OIL COMPANY421the plant, and are either college graduates or have acquired special,skills as a result of training in their respective fields. In view of theprofession) and technical character of their work, we shall exclude therefinery mechanical engineers, the refinery chemical engineers, andthe chemist from the unit.General clerks "A":The C. I. O. and the A. F. L. regard the dutiesof the general clerks "A" as clerical in character, and therefore opposethe Company's contention that these employees be included in theunit.Although the general clerks "A" work in the barrel house andare responsible to the foreman therein, the record discloses that theyare paid monthly, and that their duties essentially consist of preparingbills of lading, maintaining stock and inventory records, and perform-ing other clerical work of a similar nature. Since their duties areclosely aligned with the work of other clerical employees, we shallexclude the general clerks "A" from the unit.Watchmen:the C. I. O. would exclude, the watchmen whose duties are essentiallyconcerned with fire protection. In addition, they assist at the plantgate, remove and replace time cards for the timekeeper, perform jani-torial duties, and patrol the processing area and tank farm at nightto observe and report unusual conditions.They are neither armed nordeputized, and are responsible to the foreman in the maintenance de-partment. Since no cogent reason appears for their exclusion, we shallinclude the watchmen in the unit.Officemaintenance head and main office laborers:The Companyand the A. F. L. would include, and the C. I. O. would exclude, theseemployees.The main office laborers perform custodial and janitorialduties in the main office and are under the supervision of the officemanager.Although the office maintenance head has charge of thegrounds surrounding the office and is assisted by high school studentsduring the summer, the record does not reveal, as contended by theC.1. 0., that he possesses any supervisory authority within our cus-tomary definition.On occasion, he also performs janitorial duties inthe office.Since the duties of the office maintenance head and themain office laborers do not warrant their disassociation from the otheremployees in the plant, we shall include them in the unit.We find that all employees of the Company's refinery at Robinson,Illinois, including the water well tender at the water pump stationnear Palestine, Illinois, the oil tester in the barrel house, watchmen,and office maintenance head and main office laborers, but excludingrefinery mechanical engineers, refinery chemical engineers, the chemist,general clerks "A," office and clerical employees,2 plant-protection'Included in this category are the typist and the steno-clerk, whom all parties haveagreed toexclude. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, foremen, and assistant foremen, and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively, recommend such action, constitute a unit -appropriate forthe purposes of collective bargaining within the meaning of Section,9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.At the hearing, the A. F. L. and the C. I. O. requested the exclusionof the female clerks "B" and the female laboratory workers for thereason that these employees are "temporary" in that their employmentmay be terminated upon the return of employees who have been in-ducted into military service.3However, the record discloses thatmany of these employees have been working for the Companyfor a period of more than 2 years, that others do not occupy theirposition as a result of having replaced service men, and that all aresubject to the same working conditions as other employees in the plantand therefore have a substantial interest in the designation of a bar-gaining representative who shall represent them.We therefore findthat the female clerks "B" and the female laboratory workers havesufficient tenure of employment to entitle them to vote in the electionhereinafter directed 4The Company requests that employees in military service be per-mitted to vote by mail.However, we see no reason to depart fromour usualcustom and shall direct that only those employees in thearmed forces of the United States who present themselvesin personat the polls shall be eligible to participate in the election 5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby8 Subsequent to the hearing,the A. F. L , in. its brief,withdrew its objection to theparticipation of these employees in the election.*Matter of Northern Indiana Public Service Company,51 N. L.R. B. 500.Matter of Mine Safft Appliances Co., C'allery Plant,Callery, Pa,55 N L. R vB. 1190 THE OHIO OIL COMPANY423DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Ohio OilCompany, Robinson, Illinois, an election by secret ballot 'shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalUnion of Operating Engineers, A. F. L., or by Oil Workers Inter-national Union, C. I. 0., for the purposes of collective bargaining, orby neither.